Citation Nr: 0603980	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-25 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to an initial evaluation greater than 10 
percent for degenerative changes of the lumbar and thoracic 
spine, with scoliosis.

5.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
April 2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

As the veteran contends that his service connected back 
disability precludes him from obtaining and retaining gainful 
employment, it appears that the veteran is raising the issue 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).  This claim is referred 
to the RO.

In the June 2003 rating decision, the RO granted service 
connection for degenerative joint disease of lumbar spine and 
assigned a 10 percent evaluation pursuant to Diagnostic Code 
5010-5292, and denied service connection for a thoracic spine 
condition.  The veteran filed a notice of disagreement (NOD) 
as to the issue of service connection for his thoracic spine 
disability and the RO issued a statement of the case (SOC) 
addressing this issue.  Subsequently, the RO, in a February 
2004 rating decision, re-characterized the back disability as 
degenerative changes, lumbar spine and scoliosis, thoracic 
spine rated at 10 percent pursuant to Diagnostic Code 5242, 
thereby essentially granting service connection for the 
thoracic spine disability.  As the RO granted the claim for 
service connection for a thoracic spine disability, the Board 
finds this issue is no longer on appeal.

The issue of entitlement to a separate evaluation for the 
thoracic spine disorder and entitlement to nonservice-
connected pension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran does 
not manifest a cervical spine disability or a bilateral hip 
disability. 

2.  The medical evidence shows that the veteran's bilateral 
pes planus, which pre-existed his entry to active service, 
was aggravated by active service.  

3.  The service connected degenerative changes of the lumbar 
spine with scoliosis are manifested by limitation of the 
lumbar spine that is no more than moderate in severity and 
X-ray evidence showing early degenerative changes; absent 
ankylosis, neurological findings, and absent a confirmed 
diagnosis of intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  Bilateral pes planus was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2005).

4.  The criteria for an initial evaluation of 20 percent, and 
no greater, for degenerative changes of the lumbar spine, 
with scoliosis, have been met.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (prior to 
2003); Diagnostic Codes 5235 through 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in her possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  Review of the record 
shows that the veteran was issued a VCAA letter in April 
2003, prior to the initial rating determination.  However, 
while the issue of service connection for the veteran's 
claimed disabilities and nonservice connected pension were 
identified, the type of information required to prevail in 
his claim was incomplete.  The RO issued subsequent an 
additional letter in September 2004 which, in addition, 
identified the claim for an initial higher evaluation for the 
service-connected back disability.  These letters notified 
the veteran that evidence and information was necessary to 
substantiate his claims for service connection, an initial 
higher evaluation for the service-connected back disability, 
and nonservice-connected pension, and requested that he 
provide it.  In addition, the VA fully notified the veteran 
of what was required to substantiate his claim in the 
September 2003 SOC and February 2004 and February 2005 
supplemental statements of the case (SSOCs).  Together, the 
VCAA letters, SOC, and SSOCs provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for her, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the service medical records, 
requested VA treatment records but found that there were 
none, private medical statements, and VA examination reports, 
as well as written statements from the veteran.  The veteran 
submitted additional private medical evidence showing 
treatment for his claimed conditions.  Yet, although 
requested to do so, the veteran did not provide release of 
private medical records so that the RO could obtain 
additional treatment records.  In addition, the veteran has 
not notified the RO of any further evidence that is 
outstanding that the RO has yet to obtain.  Rather, even 
though the veteran declined to identify further sources of 
treatment, the RO requested VA treatment records, only to 
receive negative responses in September and November 2004. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded VA 
examinations in May 2003 and October 2004, with an addendum 
in November 2004. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Claims for Service Connection

The veteran was discharged from active service in April 2002 
on the basis of disability.  Review of his service medical 
records reflects that he was found unfit for continued active 
service due to diagnoses of chronic ligamentous thoracic back 
pain and chronic right sacroiliac joint pain syndrome.

The veteran contends that he has muscle spasms in his back 
and exacerbating episodes two to three times per week.  He 
averred that he cannot do thinks he likes to do, and that his 
back disability was causing problems with his employment.  He 
further argued that his feet were much worse due to his 
active service in the military.  He stated he must take pain 
killers to remain functional.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis/degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

A.  Cervical Spine and Bilateral Hips

Service medical records show that the veteran was in a motor 
vehicle accident during active service, at which time he 
complained of and was treated for neck pain.  In his July 
2001 medical assessment, conducted prior to his discharge, he 
noted pain in his hips.  However, no cervical spine or 
bilateral hip disability was noted by the examiner at 
discharge from active service.

VA examination reports in May 2003 and October 2004, with a 
November 2004 addendum, indicated that the examiners reviewed 
the claims file.  The veteran reported subjective complaints 
of cervical spine pain as result of ruck marches, lifting, 
and a motor vehicle accident during active service.  There 
were no complaints of any neck pain and or pain radiating 
into his arms; however, the veteran stated that he 
occasionally notices a little clicking when he turns his head 
from right to left.  The examiner reported objective 
observations of a  
well-developed, well-nourished male who presented as alert, 
oriented, and cooperative, in no apparent distress.  The 
veteran was able to touch his chin to his chest.  Cervical 
spine range of motion was reported to be full, measuring 45 
degrees extension, 45 degrees flexion, 45 degrees bilateral 
lateral bending, and 80 degrees bilateral rotation.  There 
were no abnormalities of the musculoskeletal structure or 
neurological system were noted concerning the cervical spine.  
The examiner diagnosed a normal cervical spine and noted no 
other diagnoses, defects, or findings of cervical spine or 
bilateral hip pathology.  The October 2004 examiner stated 
that the veteran did not have a cervical spine disability.  

X-rays revealed C1 through T1 in anatomic alignment without 
evidence of fracture, dislocation, or prevertebral soft 
tissue swelling.  Disc heights and vertebral body heights 
were well preserved and neural foramina were patent.  The 
impression was normal spine.  

Private medical records, received in September 2003 and 
February 2005, do not document complaints, diagnoses, or 
treatment for a cervical spine or bilateral hip disability.  

The Board has considered the veteran's statements as well as 
his father's that the veteran has disabilities of the 
cervical spine and bilateral hips.  The veteran and his 
father are competent as a lay person to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, neither the veteran nor his father 
is not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran or his father has specialized medical 
knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, these statements are competent with regard to 
the veteran's subjective complaints and his history, but they 
do not constitute competent medical evidence for the purpose 
of establishing current disability, or of showing a causal 
connection between current complaints and service.  

In the present case, the medical evidence does not show a 
current diagnosis of either a cervical spine disability or a 
bilateral hip disability.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich 
v. Brown, 104 F.3d 1328 (1997).  It is well settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents resulted in disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has 
chronic cervical spine and bilateral hip disabilities that 
are related to service.  The competent medical evidence 
demonstrates no current cervical spine and bilateral hip 
disabilities.  Thus, the veteran's service connection claims 
are denied.
.  
B.  Pes Planus

The veteran contends that his pes planus was aggravated by 
service.  Additionally, the veteran's father stated that he 
observed his son to have arches in his feet before he entered 
active service but, after his discharge from service, the 
arches had fallen.  The witness further stated that after 
discharge from active service, the veteran complained many 
times about his feet hurting, and of other problems he had 
with his feet.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry. See 38 U.S.C.A. §§ 1111, 1137 (West 2002). The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003 (July 16, 2003). The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2005); 
Wagner, supra.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  Wagner, supra.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322 (2005).

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but may bring a 
claim for service-connected aggravation of that disorder.  
See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2005); Wagner, 
supra.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, supra; 38 C.F.R. § 3.306.

Here, the service entrance medical examination report 
reflects a diagnosis of mild asymptomatic pes planus.  He did 
not need orthotics or inserts.  Thereafter, service medical 
records show that the veteran complained of and was treated 
for foot problems.  His report of medical history at 
discharge from active service reflects complaints of flat 
feet that he felt had worsened during active service.  As the 
competent medical evidence shows that the veteran's pes 
planus existed at the time of his entrance into service, the 
evidence of record constitutes clear and unmistakable 
evidence that the condition preexisted service.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  Thus, the presumption of 
soundness is rebutted.  The question now turns to whether the 
veteran's pes planus was aggravated beyond the normal 
progression during service.

In the present case, the Board finds that the veteran's 
statement as well as his father's statement as to his 
continuing complaints of foot pain, when viewed in context of 
the entire record is sufficient to constitute continuity of 
symptomatology, within the meaning of 38 C.F.R. § 3.303(b); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu, supra.  In the present case, the 
medical evidence presents findings both negative and positive 
to the veteran's claim.

The Board observes that the service medical records reflects 
that the condition worsened while the veteran was on active 
service.  The veteran's service entrance examination revealed 
a diagnosis of mild asymptomatic pes planus without the need 
for orthotics or inserts.  On discharge, the veteran's report 
of medical examination diagnosed the condition as moderate 
and symptomatic.  

While the May 2003 VA examination report does not note any 
findings particular to the veteran's feet, it is noted that 
the examiner diagnosed moderate symptomatic pes planus.  
Moreover, private medical records from July 2003, 15 months 
after service, reflect that the veteran was referred to 
specialist in podiatry and was diagnosed with pes 
planus/acquired flat foot syndrome by X-rays.  In October 
2004, he reported he was using arches, special shoes, and 
inserts, which was subsequently confirmed by a statement from 
his podiatrist in February 2005.  The October 2004 VA 
examiner diagnosed marked bilateral pes planus, but did not 
address the etiology or nature of the pes planus in relation 
to service... 

When asked whether the veteran's bilateral pes planus was 
aggravated and the extent of such aggravation by his active 
service, the VA examiner responded in November 2004 that, it 
is not possible to render an opinion without conjecture or 
speculation.

Accordingly, the Board finds the evidence is in relative 
equipoise in the present case.  Therefore the benefit of the 
doubt as contemplated by 38 U.S.C.A. § 5107 applies in this 
instance.  Accordingly, the Board finds that the veteran's 
pre-existing bilateral pes planus was aggravated by his 
active service.  Service connection is granted for bilateral 
pes planus.  



II.  Initial Higher Evaluation

In a June 2003 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a 10 percent disabling under Diagnostic Code 
5010-5292, effective April 29, 2002, the day after the 
veteran's discharge from active service.  In February 2004, 
the RO changed the description of this disability to 
degenerative changes of the lumbar and thoracic spine, with 
scoliosis, effectively granting service connection for a 
thoracic spine disability, continuing the 10 percent 
evaluation reclassified under Diagnostic Code 5242.  

The veteran contends that his lumbar and thoracic spine 
disability are worse than originally evaluated.  He stated 
that he experienced exacerbating episodes 2 to 3 times per 
week, and that the condition precluded him from gainful 
employment.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  When an appeal of the evaluation originally 
assigned is made, the CAVC has held "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection, unlike in claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The regulations governing the evaluation of back disabilities 
changed during the pendency of the veteran's claim.

Under the regulations in effect at the time the veteran filed 
his claim, 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
contemplates limitation of motion of the lumbar spine, 
afforded a 10 percent evaluation for slight limitation of 
motion, 20 percent for limitation of motion that is moderate, 
and 40 percent for severe limitation of motion.  

Diagnostic Code 5295, which pertains to lumbosacral strain, 
afforded a 10 percent evaluation for characteristic pain on 
motion.  A 20 percent evaluation for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation was warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, afforded a 10 percent evaluation for mild 
symptomatology, a 20 percent evaluation for moderate 
symptomatology and recurring attacks, a 40 percent evaluation 
for severe symptomatology of recurring attacks with 
intermittent relief, and a 60 percent evaluation for 
pronounced symptomatology with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, with little intermittent relief.

38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior 
to September 26, 2003), and 5293 (prior to September 23, 
2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation 
was afforded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
40 percent evaluation was warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 20 percent 
evaluation was warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months, and a 10 percent evaluation was 
afforded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.

Note (1) following the criteria stated that for purposes of 
evaluations under 5293, an incapacitating episode was defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" was defined to mean 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) following the criteria indicated that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities were to be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3) following the criteria stated that if intervertebral 
disc syndrome was found to be present in more than one spinal 
segment, and provided that the effects in each spinal segment 
were clearly distinct, each segment was to be evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method resulted in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the spine is to be evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine; a 50 
percent evaluation is afforded for unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; a 30 percent evaluation is warranted 
for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine; 
a 20 percent evaluation is afforded for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; 
and a 10 percent evaluation contemplates forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Notes following the General Rating Formula stipulate the 
following.  Note (1) requires that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.

Note (2) explains that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  (See also 
Plate V.)

Note (3) stipulates that in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or 
injury of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.

Note (4) directs that each range of motion measurement 
should be rounded to the nearest five degrees.

Note (5) explains that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6) directs that disability of the thoracolumbar and 
cervical spine segments will be evaluated separately, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is afforded for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 20 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months, and a10 percent evaluation is afforded for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.

Note (1) following the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes stipulates that for 
purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2) directs that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235 to 5243 (2005).

The criteria for rating intervertebral disc syndrome that 
became effective on September 23, 2002, contained a note 
defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the present case, the Board finds that the medical 
evidence supports a grant of 20 percent under Diagnostic Code 
5292 of the old criteria for the degenerative change of the 
lumbar spine with scoliosis, and a grant of 10 percent under 
Diagnostic Code 5291 of the old criteria for limitation of 
the thoracic, or dorsal, spine with pain and scoliosis from 
the effective from the date of the grant of service 
connection.  

Service medical records document a long history of complaints 
of and treatment for back pain.  The veteran's report of 
medical history at discharge reflects complaints of severe 
chronic back pain; inability to lift or carry, to stand for 
longer than 15 or 20 minutes without pain, or to work 
overhead or to push or pull, run, or perform situps.  The 
examiner commented that the veteran manifested mechanical 
lower back pain and the condition was unresolved with 
conservative treatment, physical therapy, prescribed 
medications, and rehabilitation.  The veteran's report of 
medical examination at discharge reflects observations of a 
normal spine, however, with no abnormalities, deformities, 
diagnoses or other findings, noted.  Notwithstanding, a 
Medical Evaluation Board found the veteran unsuitable for 
continued active service due to diagnoses of chronic 
ligamentous thoracic back pain and chronic right sacroiliac 
joint syndrome.  

At a May 2003 VA examination, after extensive review of the 
veteran's claims file, the examiner objectively observed the 
veteran to walk with a normal gait without assistance and to 
be able to heel and toe walk without footdrop.  The sciatic 
nerve was nontender to palpation.  Reflexes were found to be 
2+ and normal, bilaterally.  Range of motion in the lumbar 
spine was measured at 30 degrees extension, 90 degrees 
flexion, 30 degrees lateral flexion, bilaterally.  The 
examiner reported, overall, normal thoracic and lumbar spine 
range of motion without scoliosis or increased lordosis or 
kyphosis with normal muscle size, tone, and strength absent 
involuntary movements and adequate coordination.  Sensory 
function was intact and no pathologic reflexes were elicited.  
The diagnosis was lumbar spine pain, rule out degenerative 
joint disease and degenerative disc disease.

A May 2003 addendum showed that computed tomography (CT) scan 
of the lumbar and X-rays of the thoracic spine revealed that 
T12-L1, L1-L2, L2-L3 and L3-L4, L4-L5, and L5-S1 sagittal and 
axial views were normal.  However, early degenerative changes 
were noted.  The diagnoses were normal thoracic spine with 
mild dextroscoliosis of the mid dorsal spine and normal CT 
scan of the lumbar spine.

Private medical records dated from July 1999 to July 2003 
reflect complaints of and treatment for lower back pain and 
objective observations of chronic lower and mid back pain, 
scoliosis, and spasms, but with no neurological findings.  
X-rays taken in December 1999 reflect findings of 
degenerative changes in the thoracic spine that the private 
examiner then appeared to opine were the residue of juvenile 
cpiphysitis.  X-rays taken in February 2003 reflect intact 
interspaces and pedicles with mild to moderate scoliosis, 
concave on the left, without obvious compression deformity in 
the lumbar spine.  In the thoracic spine, results of X-rays 
reveal mild left convexity scoliosis in the lower thoracic 
region with mild anterior wedging of multiple vertebrae 
associated with end plate irregularities without subluxation.  
The examiner noted that the findings were suggestive of 
residue from juvenile cpiphysitis.  In February and May 2003 
typewritten entries, the physician documented an increase in 
flare-ups but noted that the veteran denied neurological 
symptoms such as numbness or tingling down his legs, loss of 
strength or function, or bowel or bladder dysfunction.  
X-rays were reported to show some scoliosis without other 
obvious changes.  Physical examination in February 2003 
reflected localized pain in the thoracic region but no 
obvious bony disruptions.  Straight leg raising was normal, 
and deep tendon reflexes and sensation to light touch were 
grossly normal in both lower extremities.  Flexion, 
extension, rotation, and side bending were described as good.  
In May 2003, objective examination reflected localized pain 
in the thoracic region with adequate range of motion, normal 
upper and lower extremities strength, normal deep tendon 
reflexes, normal sensation, and range of motion.  Straight 
leg raising was not painful and the veteran did not complaint 
of any radiation of pain into his back or legs.  Naprosyn and 
Flexeril were prescribed, and physical therapy was discussed.  

VA treatment records were requested but the RO received 
negative responses for these records in September 2004 and 
November 2004.

At an October 2004 VA examination, the veteran complained of 
pain in his thoracic and lumbar area.  Lumbar and thoracic 
spine range of motion was measured at 9 degrees forward 
flexion, backward extension at 10 degrees, 30 degrees 
rotation, bilaterally, lateral flexion limited to 15 degrees 
bilaterally.  The examiner observed that range of motion was 
only limited by pain in lateral flexion to 15 degrees, 
bilaterally.   Flexion and rotation was not limited by pain, 
fatigue, weakness, lack of endurance or repetitive use.  

In a November 2004 addendum, the examiner noted that he had 
reviewed the claims file and corrected the degree of lumbar-
thoracic spine flexion to 90 degrees, noting that the 9 
degree measurement from October 2004 was incorrect.

In February 2005, the veteran submitted additional private 
medical evidence, including the statement of his physician, 
Dr. Emry, documenting that the veteran manifested chronic 
back pain with daily muscle spasms in his thoracic and lumbar 
paraspinous muscles.  The Board notes that the observation of 
muscle spasms is consistent with earlier observations of 
muscle spasming in the back in previous private treatment 
records, in September 2002 and February 2003. 

Considering the mechanical limitation of motion, additional 
limitation of motion to flare-ups, overuse, and repetitive 
use; and clinical findings of structural abnormalities, the 
Board observes that the veteran's range of lumbar spine, or 
lumbar spine was measured at 30 degrees extension, 90 degrees 
forward flexion, and 30 degrees lateral flexion, bilaterally, 
in May 2003.  In October 2004, range of thoracolumbar spine 
motion was measured at 10 degrees extension, 90 degrees 
forward flexion, 30 degrees rotation, bilaterally, and 15 
degrees lateral flexion, bilaterally.  Pain was taken into 
consideration in the reported ranges of motion in October 
2004.  No further limitation of motion was noted due to pain, 
fatigue, weakness, lack of endurance, or repetitive use.  
Rotation was not included in the May 2003 measurements.  
However, private medical treatment records dated in February 
and May 2003 reflected good range of motion.  Thus, assuming, 
without finding, that the veteran's bilateral rotation 
measured the same then as in October 2004, i.e., 30 degrees, 
bilaterally, this equates to a combined range of motion at 
240 in May 2003 and 190 in October 2004, with pain in October 
2004.  

In order to warrant a 20 percent evaluation under the revised 
criteria, the veteran would have to exhibit a combined range 
of thoracolumbar motion of 120 degrees or less.  To warrant a 
higher, 40 percent evaluation, the veteran would have to 
exhibit forward flexion at 30 degrees or less, or to exhibit 
ankylosis of the thoracolumbar spine in a favorable position.  
Thus, the veteran does not meet criteria for a 20 percent 
evaluation under the revised criteria.

However, the veteran meets the criteria for a 20 percent 
evaluation under Diagnostic Code 5292 of the old criteria.  
He is diagnosed with degenerative changes of the thoracic and 
lumbar spine with scoliosis, and exhibits limited and painful 
motion.  However, the medical evidence does not support a 
finding of severe limitation of motion, the requirement for a 
40 percent evaluation under the old criteria.  

The Board also considered whether the evidence support a 40 
percent evaluation for residuals of lumbosacral spine that 
are severe, under Diagnostic Code 5295.  While the veteran 
has been found to manifest muscle spasms in his lumbar and 
thoracic back, as required for the 20 percent evaluation 
under DC 5295, the evidence does not show that the veteran's 
meet the required criteria for the higher (40 percent) 
evaluation.  Although he does manifest early degenerative 
changes, there are no findings of loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, marked limitation of forward bending in a standing 
position, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, or any of the above with 
abnormal mobility on forced motion.

Higher evaluations are also warranted under both the old and 
revised criteria for ankylosis of the spine in part or in 
whole, and for residuals of fractured vertebrae with or 
without cord involvement.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5288, 5289, and 5285 (prior to 2003) and 
Diagnostic Codes 5237 (2005).  However, again, the medical 
evidence does not show that the required manifestations are 
present.  The veteran's spine is not ankylosed.  Rather, the 
veteran has range of motion in his lumbar and thoracic spine, 
albeit with limitation and pain.  In addition, the medical 
evidence does not show that his vertebrae have been 
fractured, with or without involvement of the spinal cord.

Higher evaluations are also warranted under both the old and 
revised criteria for intervertebral disc syndrome, however, 
the required manifestations that would allow evaluation under 
either Diagnostic Code 5293 or 5243 are not evidenced in the 
present case.  Diagnostic Code 5293 affords a 40 percent 
evaluation for severe, recurring attacks of symptoms of 
intervertebral disc syndrome with intermittent relief.  
Diagnostic Code 5242 affords a 40 percent evaluation for 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks but less than 6 
weeks in the past 12 months.  Note 1 following the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes in the new criteria states that for 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The Board observes that the medical evidence does not support 
the conclusion that the veteran has neurological 
manifestations that are attributed to his service-connected 
thoracic and lumbar back disability.  Rather, the veteran has 
consistently reported no neurological symptoms, and the 
examiners-both VA and non-VA-have consistently found no 
such neurological symptoms to be present.  In addition, the 
medical evidence does not reflect that the veteran has been 
prescribed bed rest or treatment for acute signs and symptoms 
attributed to intervertebral disc syndrome.  The record as a 
whole does not reflect that such manifestations have been 
currently complained of or diagnosed.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the lumbar and 
thoracic spine disabilities.  In this case, the disability at 
issue is rated based on diagnostic codes for limitation of 
motion in the thoracic, or dorsal, and lumbar spine.  It is 
noted that the criteria for these diagnostic codes 
specifically considers limitation of range of motion.  
Separate evaluation under either diagnostic codes, such as 
Diagnostic Code 5295, is prohibited under 38 C.F.R. § 4.14.  
In addition, the veteran has not been diagnosed with 
intervertebral disc syndrome.  Moreover, neurological 
manifestations have neither been complained of nor 
objectively observed to be manifest as part of the veteran's 
service-connected thoracic and lumbar back disabilities.  
Hence, as noted above, separate, compensable evaluations for 
neurological manifestations, including under Diagnostic Code 
5293 or 5243, are not warranted, for reasons fully expressed 
above.  

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 
supra.  The veteran's complaints of pain and pain upon motion 
and findings of limited and painful motion were considered in 
the level of impairment and loss of function attributed to 
his lower back disability.  The Board notes that these 
manifestations are credited to provide the evaluation already 
assigned for this disability herein.  VAOPGCPREC 36-97 
(December 12, 1997).  

Accordingly, the Board concludes that the impairment 
resulting from the veteran's service-connected back 
disability is appropriately compensated by an initial 
assignment of a 20 percent evaluation under Diagnostic Code 
5292 of the old criteria for degenerative changes of the 
lumbar spine with scoliosis.  

After review of the medical evidence, the Board finds that 
the evidence supports an initial evaluation of 20 percent, 
and no greater, for the service connected degenerative 
changes of the lumbar spine with scoliosis.  


The Board has evaluated the veteran under the criteria in 
effect prior to September 26, 2003, as it finds that is most 
favorable to the veteran.  See  VAOPGCPREC 7-2003 (November 
19, 2003), VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board has 
further considered whether the assignment of "staged 
ratings" would be appropriate in the present case, but has 
found, as noted above, that the evaluations herein granted 
should be made effective with the date of service connection. 

III.  Extraschedular Evaluation

The veteran has indicated that he is unable to find gainful 
employment as a result of his service-connected back 
disability.  The Board has herein recognized the increased 
severity of the thoracic and lumbar spine disabilities and 
has granted higher initial evaluations for them, as discussed 
above.  Given that the Board has referred out a claim for 
entitlement to TDIU and is remanding the veteran's claim for 
nonservice connected pension-in part because an examination 
for the purpose of determining the veteran's unemployability 
and its causes-the Board finds that it would be illogical to 
attempt to decide whether an extraschedular evaluation may be 
warranted for the service-connected thoracic and lumbar spine 
disabilities.  This issue will therefore be remanded 
immediately following this decision. 



ORDER

Service connection for a cervical spine disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for bilateral pes planus is granted.

An initial evaluation of 20 percent, and no greater, is 
awarded for degenerative changes of the lumbar spine with 
scoliosis, effective April 29, 2002, subject to the laws and 
regulations governing the subject to the laws and regulations 
governing the award of monetary benefits.

REMAND

The Board observes that the old criteria contained separate 
evaluations for the dorsal spine, as distinct from the lumbar 
spine,  under Diagnostic Code 5291.  Here, the RO determined 
that service connection for a thoracic spine disability 
should be granted, and did so in its February 2004 decision.  
The Board concurs but is not clear as to the status of the 
dorsal spine.  The Board notes that X-rays taken in May 2003 
reflect findings of mild dextroscoliosis in the mid dorsal 
spine but no degenerative changes.  Private medical records 
note that the veteran's pain was localized to the thoracic 
region but that the veteran exhibited adequate and good range 
of motion.  As such, the Board finds that the RO must address 
the status of the evaluation for the thoracic spine, to 
include whether a separate evaluation is warranted prior to 
the revision of the regulations.

Further, as noted above, the veteran also seeks entitlement 
to nonservice connected pension.  The Board notes that it 
has, by this decision, granted service connection for 
bilateral pes planus and higher initial evaluations of 20 
percent for the service-connected lumbar spine disability, 
and 10 percent for the service-connected thoracic, or dorsal, 
spine disability.  A determination of entitlement to 
nonservice connected disability must therefore wait the 
evaluation ultimately assigned the newly service connected 
bilateral foot disability and the RO's reconsideration of 
entitlement in consideration of the benefits awarded by this 
decision.

In addition, in light of the remand to determine eligibility 
to nonservice connected pension, and the referral of 
entitlement to TDIU in the introduction, above, the Board 
finds it would be illogical to attempt to determine whether 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b) is warranted in this case.  Hence, the Board will 
also remand this issue for adjudication.

See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Furthermore, the Board notes that the veteran has not been 
afforded an examination to determine his employability.  The 
record also reflects that the veteran has been awarded 
vocational rehabilitation benefits.  This folder has not been 
associated with the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO/AMC should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his lower and thoracic spine disability, 
or who may have opined that the veteran 
is unemployable, from his discharge from 
active service in April 2002 to the 
present.  The RO/AMC should then medical 
records from all identified health care 
providers that are not already of record.  
In particular, the RO should ensure it 
has any and all treatment records from 
Dr. Emry, of Benewah Medical Center in 
Plummer, Idaho.  

2.  Following completion of #1, above, 
the RO/AMC should make arrangements for 
the veteran to be afforded an examination 
to determine the nature and extent of his 
service-connected thoracic spine 
disability as well as his dorsal spine 
disability and to offer an opinion as to 
whether the dorsal is the same as the 
thoracic spine. Additionally, the 
examiner should provide an opinion as to 
the veteran's employability as related to 
his service-connected and nonservice -
connected disabilities.   The claims 
folder, including all newly obtained 
evidence and a copy of this Remand, must 
be sent to the examiner(s) for review.  
The examiner(s) should summarize the 
medical history, including the onset and 
course of any lumbar and thoracic spine 
disability; describe any current symptoms 
and manifestations attributed to any 
lumbar and thoracic spine disability; and 
provide diagnoses for any and all lumbar 
and thoracic pathology.

The examiner(s) should further be asked 
to offer an opinion as to whether or not 
the veteran is employable.  If he is not 
employable, the examiner(s) are requested 
to determine whether it is as likely as 
not that the veteran's unemployability is 
the result of service connected or 
nonservice connected disabilities.

3.  The RO should refer a claim to 
Central Office for extraschedular 
consideration under 38 C.F.R. § 3.321.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
entitlement to nonservice connected 
pension.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


